


GLOBAL DATA TRANSFER RIDER TO THE
GLOBAL PLAYSTATION®3 FORMAT LICENSED PUBLISHER AGREEMENT




This Data Transfer Rider to the Global PlayStation®3 Format Licensed Publisher
Agreement (the “Rider” or “Data Rider”) is entered into by THQ Inc.
(“Publisher”) and Sony Computer Entertainment America LLC. (“SCEA”) and rendered
effective as of this 5th day of March, 2012 (the “Effective Date”).


1.    Incorporation


This Rider's terms and conditions are incorporated into and read in conjunction
with the terms and conditions of each of the Global PlayStation 3 Format
Licensed Publisher's Agreements signed by Publisher (“PS3 LPA”), and all other
executed riders to the PS3 LPA.


2.    Definition


2.1 “Directive” means Directive 95/46 EC of the European Parliament and of the
Council of 24 October 1995 on the Protection of Individuals with Regard to the
Processing of Personal Data and on the Free Movement of Such Data.


2.2    “Online ID” means the unique user name selected by a User.


2.3 “PlayStation®Network” or “PSN” means Sony Computer Entertainment's global
online platform, which offers a series of services and features, including the
facility to deliver content and services, community and user authentication (and
which includes PlayStation Home and the online store currently known as the
PlayStation®Store) via the PLAYSTATION®3, PLAYSTATION®Portable and other
devices, and including without limitation new services, features and functions
developed and offered via PSN after the date of this Rider, and other similar
platforms, launched after the date of this Rider.


2.4    “User” means an individual who has registered a PSN account with SCEA.


2.5 “User Data” means in relation to any User any of the following categories of
information: (i) email address; (ii) Online ID; (iii) first name; (iv) last
name; (v) age; (vi) date of birth; (vii) country; (viii) preferences and
settings including communication or content restrictions, parental control
setting; (vix) other account information such as friend's list, block list, user
entitlements, avatar, language selection; and (x) data modification date,
together with such other information relating to Users as SCEA may agree to
provide to Publisher from time to time. Such information shall be treated as SCE
Materials, SCE Intellectual Property, and SCE Confidential Information.


3.    Territory


The terms of this Rider apply worldwide.


4.    Limited Purposes


Publisher will use User Data for the limited purposes of (i) verification or
authentication of a User's identity in PSN; (ii) establishing a separate user
account with Publisher; (iii) compliance with all SCEA's requirements or
Guidelines; (iv) provision of services to Users according to a separate contract
with SCEA in connection with PSN such as gameplay, game administration and
technical support; and (v) such other purposes approved by SCEA in writing in
advance.

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------




5.    Explicit Consent and Notice


Prior to the transfer of any User Data to Publisher, Publisher shall: (i) inform
the User of Publisher's identity and the purpose(s) for which such User Data
will be processed by Publisher (which is limited as set out in this Rider); (ii)
obtain explicit consent from the relevant User for such transfer and processing;
(iii) provide notice to the User that Publisher's use of the User Data will be
subject to Publisher's privacy policy or other terms and conditions and that
SCEA is not responsible or liable for the operation of Publisher's site or its
use of any information obtained or derived by Publisher; and (iv) comply with
SCEA's Guidelines with regard to the use or handling of User Data.


Without limiting the scope of any of the requirements set forth in this Section
5, if SCEA, in its sole discretion, gives its prior written approval that
Publisher may use User Data for marketing purposes, then, Publisher must obtain
User's explicit consent to use the requested information for marketing purpose
for the specific Licensed Product prior to receiving or accessing any User Data.


If, at any time, User withdraws any consent given pursuant to this Section 5,
Publisher shall immediately inform SCEA and cease use and collection of User
Data. Publisher shall keep an electronic record of all consents given, and any
consents withdrawn, by Users and shall make such records available to SCEA upon
request. Publisher may not disclose any User Data to any third party except as
reasonably necessary to carry out the limited purposes stated in this Rider.


6.    Data Export


Where any User Data is subject to any law, regulation or direction of any
competent supervising authority which, in the reasonable opinion of SCEA,
restricts the export of such User Data to the Publisher, including without
limitation any User Data to which the Directive's provisions apply (“EEA Data”),
Publisher shall either:


(i) in the case of EEA Data, obtain and maintain throughout the Term a
certification with the US Department of Commerce Safe Harbor framework; or


(ii) in the case of EEA Data, enter into a contract with SCEA in the form of the
Standard Contractual Clauses for the transfer of data to data controllers in
third countries under the Directive contained in the Annexes to Commission
Decision 2001/497/EC or Commission Decision 2004/915/EC or equivalent terms as
approved by the European Commission from time to time; or


(iii) demonstrate to SCEA's reasonable satisfaction that Publisher has taken
steps to ensure that use, handling or export of User Data to Publisher complies
with all applicable laws, regulations and directions of any competent
supervising authority.


7.    Requirements


Notwithstanding the requirements set forth in Section 13 of the PS3 LPA,
Publisher shall implement and maintain all necessary security procedures and
practices including administrative, operational, and technical measures or
safeguards appropriate to the nature of the information to protect User Data
against unauthorized access, misuse, alternation, or disclosure in accordance
with this Rider and applicable laws, regulations and directives.


8.    Reservation


SCEA reserves the right to charge Publishers a processing or service fee in
connection with delivery or provision of User Data to Publisher upon prior
written notice to Publisher.

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------




9.    Representations and Warranties of Publisher


Publisher represents and warrants that Publisher:


(i) has the right, power and authority to enter into this Rider and to fully
perform its obligations hereunder;


(ii) shall process User Data transferred to Publisher pursuant to this Rider at
all times in accordance with all relevant laws, regulations and directions of
any competent supervisory authority, including without limitation, where
Publisher has certified with the US Department of Commerce Safe Harbor
framework, the requirements of such framework;


(iii) shall obtain any approval, license or permit required in the performance
of its obligations pursuant to this Rider, including the recording of this Rider
with any appropriate governmental authorities (if required);


(iv) shall deal promptly and properly with all reasonable inquiries from SCEA,
any User or any competent supervisory authority relating to Publisher's
processing of User Data;


(v) shall promptly notify SCEA (within five working days) if it receives: (a) a
complaint or request relating to SCEA's obligations under applicable laws or
regulations; or (b) any other communication relating directly or indirectly to
the processing of any User Data in connection with this Rider;


(vi) shall provide SCEA with full co-operation and assistance in relation to any
complaint or request made in respect of any User Data; and


(vii) shall permit SCEA or its external advisers (subject to reasonable and
appropriate confidentiality undertakings) to inspect and audit Publisher's data
processing activities and those of its agents, subsidiaries and sub-contractors
and comply with all reasonable requests or directions by SCEA to enable SCEA to
verify Publisher's full compliance with its obligations under this Rider.


10.    Warranty Disclaimer


Except as expressly provided in Section 10.1 of the PS3 LPA, neither SCEA, nor
any of its officers, directors, employees, agents or suppliers, make, nor does
Publisher receive, any warranties (express, implied or statutory) regarding User
Data provided to Publisher pursuant to this Rider. Without limiting the
generality of the foregoing, SCEA disclaims any warranties as to the accuracy or
completeness of User Data and conditions or other terms implied by any law
(including as to merchantability, satisfactory quality or fitness for a
particular purpose and warranties against infringement, and the equivalents
thereof under the laws of any jurisdiction) to the fullest extent permitted by
applicable law. Publisher acknowledges that User Data provided pursuant to this
Rider has not been subject to any verification or validation.


11.    Indemnification


Publisher's obligation under Section 11.2 of the PS3 LPA shall include claims
arising from breach of any provisions of this Rider. Section 11.3.6 of the PS3
LPA shall not apply to this Section 11 nor shall Section 13 of the PS3 LPA apply
to this Rider in respect of the information provided hereunder.


12.    SCE Limitation of Financial Liability


In no event shall SCEA's liability arising under, relating to, or in connection
with this Rider, exceed the total amount of US$****.”

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

--------------------------------------------------------------------------------




13.    Termination


This Rider is effective upon the Effective Date and will terminate upon
termination of the PS3 LPA or upon sixty (60) days prior written notice to the
other party. Thereafter, Publisher shall cease any and all use of User Data for
any reason.


14.    Audit


Publisher shall maintain full, complete, and accurate books and records in
compliance with Section 16.2 of the PS3 LPA to verify Publisher's compliance
with Sections 5, 6 and 7 of this Rider.


15.    Survival


Sections 6, 7, 9, 10, 11, 12, 13, 14 and 15 of this Rider survive the
termination of this Rider.


IN WITNESS WHEREOF, the parties have caused this Rider to be duly executed as of
the date written above.


SONY COMPUTER ENTERTAINMENT AMERICA LLC
THQ INC.
By: /s/ Philip Rosenberg
By: /s/ Dave Davis
Print name: Philip Rosenberg
Print Name: Dave Davis
Title: Senior Vice President, Sony Computer Entertainment America
Title: SVP Core Studios
Date: 3/13/2012
Date: 3/9/12





NOT AN AGREEMENT UNTIL EXECUTED BY BOTH PARTIES

















* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.